Exhibit 10.1
 
AMENDMENT OF
EMPLOYMENT AGREEMENT
WHEREAS, Everest Global Services, Inc. (the "Company") and Everest Reinsurance
Holdings, Inc. ("Holdings") and Dominic J. Addesso ("Addesso") are Parties to an
employment agreement made as of July 1, 2012 (the "Employment Agreement"); and
WHEREAS, the Parties to the Employment Agreement desire to amend certain
provisions of that Agreement;
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Employment Agreement is hereby amended, effective as of
December 4, 2015, by substituting the following:
(I)            for Section 3 of the Employment Agreement:

"3. Term.

This Agreement shall commence as of July 1, 2012, and shall continue in effect
up through and including December 31, 2018, unless sooner terminated in
accordance with this Agreement or as may otherwise be agreed to by the parties."
(II)            for Section 4(d) of the Employment Agreement:
"4.            Compensation.
(d)  Executive Stock Based Incentive Plan.  The Executive shall be eligible to
participate in and receive such equity incentive compensation as may be granted
by the Compensation Committee from time to time pursuant to the Everest Re
Group, Ltd. 2010 Stock Incentive Plan, as such plan may then be in effect and as
it may be amended or superseded from time to time or any successor plan (the
"Stock Plan"), with a target value of 300% of Executive's Base Salary as
applicable to the fiscal year prior to the calendar year in which the
Compensation Committee makes its determination to grant such a share award.  All
awards to the Executive under the Stock Plan shall be determined by the
Compensation Committee in its discretion.  Except as expressly set forth in this
Agreement, all equity awards shall be subject to the terms of the Stock Plan.
With respect to all outstanding and unvested Performance Stock Unit Award
Agreements granted to Executive, the following sections of each such agreement
shall be deemed amended as follows:
'5.       Termination of Employment.  Except as otherwise provided in this
Paragraph 5, if the Participant's Date of Termination occurs for any reason
prior to the last day of the Restricted Period, all Covered Units shall be
immediately forfeited.
Notwithstanding the foregoing:
(a)  If the Participant's Date of Termination occurs due to a Qualifying
Termination prior to the last day of the Restricted Period, then the Participant
shall remain eligible to receive shares for any Installments of Covered Units
(to the extent not previously forfeited or
 

--------------------------------------------------------------------------------

 
settled) on or after such Qualifying Termination subject to the terms of this
Agreement and subject to the Participant (for all Qualifying Terminations other
than due to Retirement or death or Disability) signing and not revoking a
general release and waiver of all claims against the Corporation.  If such
release is not effective on or before the last day of the sixty-day period
following the Date of Termination, the Participant shall immediately forfeit all
of the Covered Units.
(b)  In the case of a Qualifying Termination that occurs to prior to a Change in
Control (that is not a Vesting Change in Control) and that is not due to
Retirement or death or Disability, the Participant shall immediately forfeit all
Covered Units (to the extent not previously settled) in the event the
Participant engages in any Competitive Activity or violates any non-compete or
non-solicitation obligation contained in any other agreement to which
Participant is a party.' "


(III)            for Section 6 of the Employment Agreement:

"6. Termination of Employment

(d) Termination without Cause or for Good Reason.

(v) except for outstanding and unvested Performance Stock Unit Awards addressed
in Section 4(d), all of Executive's then unvested restricted stock or restricted
stock units granted to Executive will continue to vest and restrictions lapse in
accordance with their respective terms over the 24 month period immediately
following such termination date, conditioned on the Company receiving from
Executive the release of claims referred to in Section 6(h) below;"

(IV)            at the end of Section 12 of the Employment Agreement:
"12.            Non-Competition Agreement
Notwithstanding anything herein to the contrary, (i) if the Group Board fails to
nominate and recommend Executive for election as a member of the Board at any
annual shareholders meeting following the expiration of the term of this
Agreement or if Executive is not re-elected to the Board by the Group's
shareholders at such meeting, then following such meeting the Executive shall be
permitted to serve as a non-executive director of any Competitive Business and
(ii) if the Group Board fails to recognize or accept Executive's notice of
retirement upon the expiration of the term of this Agreement (other than on
account of a termination of Executive's employment hereunder by the Company for
Cause), which recognition or acceptance shall not be unreasonably withheld, the
provisions of this Section 12 shall not apply to Executive following the
Executive's termination or cessation of employment upon the expiration of the
term of this Agreement.
To the extent Executive accepts an appointment as a non-executive director of an
entity engaged in Competitive Business pursuant to subsection (i) above,
Executive shall notify the Group Board of such acceptance and position and
identify the entity."
2

--------------------------------------------------------------------------------

 
Except as specifically amended hereby, the Employment Agreement is hereby
ratified and confirmed in all respects and remains in full force and effect. 
Whenever the Employment Agreement is referred to in this amendment to the
Employment Agreement (this "Amendment") or in any other agreement, document or
instrument, such reference shall be deemed to be to the Employment Agreement, as
amended by this Amendment, whether or not specific reference is made to this
Amendment.
This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.  The execution of this Amendment may be by actual signature
or by signature delivered by facsimile or by e-mail as a portable document
format (.pdf) file or image file attachment.
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this amendment to the Employment
Agreement as of December 4, 2015.
 
 
EVEREST GLOBAL SERVICES, INC.  
 
 
 
 
 EVEREST REINSURANCE HOLDINGS, INC.
 
 
 
 
 
 
/S/ SANJOY MUKHERJEE
 
 
 
 
 /S/ SANJOY MUKHERJEE
Sanjoy Mukherjee
 
 
 
 
Sanjoy Mukherjee
Executive Vice President 
 
 
 
 
Executive Vice President
 
 
 
 
 
 
           
 
 
 
 
 
 
 
 
 
/S/ DOMINIC J. ADDESSO
 
 
 
 
 
Dominic J. Addesso
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
4